 



EXHIBIT 10.30
(NMHC LOGO) [g09401g0940100.gif]



NATIONAL MEDICAL HEALTH CARD
CORPORATE INCENTIVE PLAN
SUMMARY PLAN DESCRIPTION
FY 2007
Table of Contents

         
Introduction
    2  
 
       
Section 1: Award Levels
    2  
 
       
Section 2: Calculation of Award
    2  
 
       
1. Individual Performance Element
    3  
2. Net Income Element
    3  
3. Gross Profit
    4  
 
       
Section 3: Definitions
    5  
 
       
Section 4: Eligibility
    5  
 
       
Section 5: Award Payments
    6  
 
       
Section 6: General Provisions
    6  

- 1 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
Introduction
At National Medical Health Card (“the Company”), we believe associates can make
a difference in overall corporate performance and in the achievement of our
strategic initiatives. The Corporate Incentive Plan (the “CIP” or the “Plan”) is
designed to reward Associates for performance that significantly contributes to
our growth and financial success.
All management associates at NMHC play a critical role in assisting the Company
in achieving the financial goals expected by our shareholders. Our investors
provide us with the necessary capital to operate the Company anticipating a
sufficient return on the dollars invested. If we achieve our goals and meet
shareholders expectations, we should share in the financial success. Likewise,
if we fail to meet our objectives, we should share in the same financial
shortfall as our investors. We have designed the Plan so that good management
efforts resulting in financial success is aligned in the best interest of our
shareholders.
The 2007 Plan is designed to reward three important elements of performance:
(1) Individual Performance (2) Net Income and (3) Gross Profit.
The following is a summary of the Plan.
Section 1: Award Levels
Target bonus award levels, expressed as a percent of eligible compensation for
professional levels of Manager and above are based on considerations of
affordability, internal equity and market positioning with peer companies.
Target award levels are subject to review annually to assure conformance of
NMHC’s compensation strategy and market conditions.
No award will be paid if threshold requirements for that element are not met.
Awards will never exceed maximum. No bonus award, for any element, will be paid
in the event the Company does not report positive Net Income.
Your Target Corporate Incentive Bonus for FY 2007 is described in your Total
Compensation Statement, provided under separate cover.
Section 2: Calculation of Award
The Plan has been linked to correspond directly to our business goals for Fiscal
Year 2007. Award results for each element will be calculated and added together
to represent your 2007 Bonus Award as illustrated in Table 1.

- 2 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
Table 1

                                  Measures   Weight   Threshold   Target  
Maximum
Individual Performance
    30 %     0 %     100 %     120 %
Net Income
    50 %   $ 9,957     $ 12,447     $ 14,936  
Gross Profit
    20 %   $ 77,712     $ 97,141     $ 116,569  

1. Individual Performance Element
Individual Performance, based on meeting your personal goals and objectives, is
a hallmark of our corporate culture. We base 30% of your overall bonus on your
individual performance results, as determined by your managers. Awards for
individual performance are granted from a fixed budget for each business unit
and will range generally from 80% to 100% of target, within an overall range of
zero to 120% of target. As long as the company is profitable, the Individual
Performance bonus will be paid, regardless of Company financial performance
measures for the fiscal year. This feature of the plan is designed to recognize
individual contributions and to provide a bonus opportunity, even if the Company
fails to meet its financial objectives.
Awards for this element are based on a “zero-sum” model, and can be subject to
forced distribution requirements.
2. Net Income Element
A portion of your total target bonus will be based on the Company’s financial
performance, as measured by Net Income (excluding the expensing of stock options
and related taxes). Senior management has established threshold, target and
maximum levels for Net Income. Table 2 illustrates the relationship of financial
results to the Net Income financial performance element; award levels will be
interpolated for performance between threshold, target and maximum levels.
Awards under this element will range from 50% of target for business results
equal to 80% of the FY 2007 business plan to 150%. No award will be paid for
this element for business results less than 80% of the Plan.
Table 2

                      Net Income (% of Plan)   Net Income Element Award
Threshold
    80 %     50 %
Target
    100 %     100 %
Maximum
    120 %     150 %
Example
    110 %     125 %

- 3 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
3. Gross Profit Element
Twenty percent of your bonus will be based on the Company’s Gross Profit. Senior
management has established threshold, target and maximum levels for Gross
Profit. Table 3 illustrates the relationship of financial results to the Gross
Profit financial performance element; award levels will be interpolated for
performance between threshold, target and maximum levels.
Awards under this element will range from 50% of target for business results
equal to 80% of the FY 2007 business plan to 150%. No award will be paid for
this element for business results less than 80% of the Plan.
Table 3

                      Gross Profit (% of Plan)   Gross Profit Element Award
Threshold
    80 %     50 %
Target
    100 %     100 %
Maximum
    120 %     150 %
Example
    90 %     75 %

Example of Total Bonus Opportunity
Assumptions:

  à   Eligible Earnings $75,000     à    Total Target Incentive = 10%     à  
Individual Performance = 100%     à   Net Income = $12,290     à   Gross Profit
= $116,569

                                                      Element         Target %  
Target $   Award   Award $
Individual Performance
    30 %   $ 2,250       100 %   $ 2,250  
Net Income
    50 %   $ 3,750       93.7 %   $ 3,513.75  
Gross Profit
    20 %   $ 1,500       150 %   $ 2,250  
Total
    100 %   $ 7,500       107 %   $ 8,013.75  

- 4 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
Section 3: Definitions
The following terms have been defined for the purpose of clarification:

  à   Actively Employed: Period of time an Associate is employed. Does not
include Associates who are on medical leave or workers compensation.     à  
Bonus Award: The sum of awards earned under the elements of the Plan: Individual
Performance, Net Income and Gross Profit.     à   Bonus Target: The percent of
Eligible Compensation representing the Bonus Award for performance equal to Plan
(i.e. Individual Performance plus Net Income plus Gross Profit equal to Plan).  
  à   Determination Date: The date on which your target and business unit is
fixed for calculation of the Bonus Award. The Determination Date is June 1st of
the Plan Year. Your bonus will be based on your target bonus percent, as in
effect on June 1st, 2007.     à   Net Income: As reported in NMHC’s SEC filings,
Gross Sales minus taxes, interest, depreciation, and other expenses excluding
special, non-recurring charges. For purposes of the Plan, Net Income results are
reviewed and approved by the compensation committee of the Board of Directors.  
  à   Eligible Compensation: The following types of earnings, paid during the
Plan Year, are included as eligible compensation: base pay, non-exempt overtime,
holiday, vacation, FTO, and shift differential, as applicable. All other forms
of pay are not considered eligible compensation     à   Participant: An
Associate who has met the eligibility criteria outlined in accordance with
Section 4.     à   Plan: The 2007 Corporate Incentive Plan as outlined in this
Summary Plan Description.     à   Plan Year: The fiscal year beginning July 1,
2006 and ending June 30, 2007.

Section 4: Eligibility
All employees in professional levels of Manager and above are eligible to
participate in the Plan, except:

  à   Associates who participate in any sales-based or other specific incentive
compensation plan, or     à   Non-exempt Member Relation Associates who
participate in the Member Relation Incentive Plan, or     à   Consultants,
Contract and Temporary Associates

The bonus Award for any Associate who begins employment with the Company after
the beginning of the Plan Year shall be pro-rated based on the amount of
eligible earnings earned during the Plan Year. An Associate who begins
employment on or after April 2, 2007 is not eligible to participate in the Plan
for that Plan Year.

- 5 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
An Associate who terminates or is terminated for any reason during the Plan Year
is not eligible to receive an award.
Part-Time Associates are eligible for participation based on their Target Bonus
at the Determination Date and the amount of eligible compensation earned during
the Plan Year.
Associates who are on medical leave of absence such as disability, or workers
compensation are eligible for a bonus award. Bonus calculations will be based on
eligible compensation earned while Associate is Actively Employed.
To be eligible to receive any award under the Plan, the Associate must be
considered in good standing as that term is defined by the Company in its sole
discretion.
Section 5: Award Payments
Awards will be paid, generally, during the first quarter following the Plan
Year, subject to the availability of all required performance results.
All bonus awards payable under the Plan are subject to all required withholding
income tax and such other taxes as may be required.
Associates must be employed at the time of payment.
Fidelity 401(k) Plan deductions will be withheld at the same percentage as
elected for normal paychecks, and will be eligible for NMHC’s Company Match, up
to the 401(k) Plan limits.
Section 6: General Provisions
The company reserves the right to amend the Plan from time to time and to
terminate this Plan at any time solely in its discretion.
Nothing contained herein shall be construed to confer on the Participant any
right to continue as an Associate of the Company or to derogate from any right
of the Company to request the resignation or discharge the Participant, or to
lay off or require a leave of absence of the Participant, with or without pay,
at any time, with or without cause or notice.
These guidelines should not be construed as a contract between NMHC and any
Associate. No Manager or other representative of the Company (other than the
Chief Executive Officer) has the authority to make any representations, promises
or commitments to any associate regarding incentive amounts different from or
contrary to the formula set forth in this Summary Plan Description. Further, no
such representations made by the Chief Executive Officer shall be binding on the

- 6 -



--------------------------------------------------------------------------------



 



(NMHC LOGO) [g09401g0940101.gif]
FY 2007 CORPORATE INCENTIVE PLAN
Company or enforceable, unless they are in writing, and signed by the respective
Associate and the Chief Executive Officer.
The Chief Executive Officer shall have full authority to interpret the Plan, to
establish and amend rules and regulations relating to it and to make all other
determinations necessary or advisable for the administration of the Plan.

- 7 -